Jenks, P. J.:
The sole question is at to the correctness of the apportionment of the transfer tax so far as the personal property is concerned. The parties affected are M. A. Duryea, an aunt of the half-blood of the intestate; H. W. Wood, a niece, and M. V. W. Hall, a grandnephew. We are of opinion that the niece and the grandnephew take in exclusion of the aunt. (See Decedent Estate Law, § 98,-subd. 5,* as interpreted in Matter of Butterfield, 161 App. Div. 506; affd., 211 N. Y. 395.) The burden of the tax must be borne accordingly. The order is, therefore, reversed, with ten dollars costs and disbursements, and the matter is remitted to the Surrogate’s Court of Nassau county. Burr, Rich, Stapleton and Putnam, JJ., concurred. Order of the Surrogate’s Court of Nassau county reversed, with ten dollars costs and disbursements, and matter remitted to said court.

 See Consol. Laws, chap. 13 (Laws of 1909, chap. 18), § 98, subd. 5.— [Rep.